Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a device including the second source/drain feature further including a doping species, the second semiconductor material being formed of a different semiconductor material than the first semiconductor material, the second type dopant being opposite conductivity of the first type dopant; and a first silicide feature disposed on the first source/drain feature, the first silicide feature including the doping species at a first concentration; and a second silicide feature disposed on the second source/drain feature, the second silicide feature including the doping species at a second concentration that is different than the first concentration, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a device including the second source/drain feature including a second semiconductor material with a p-type dopant; and a first silicide feature disposed on the first source/drain feature, the first silicide feature including a metal doping species at a first concentration; and a second silicide feature disposed on the second source/drain feature, the second silicide feature including the metal doping species at second concertation that is less than the first concentration, as in the context of claim 8.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816